      Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 1 of 22 PageID #:868




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    LISA PIAZZA, individually and on
    behalf of all others similarly situated,

          Plaintiff,                                              Case No. 20-cv-03187

          v.                                                      Judge Mary M. Rowland

    NEW ALBERTSONS, LP, JEWEL
    FOOD STORES, INC, and
    AMERICAN DRUG STORES, LLC
    doing business as JEWEL-OSCO,

          Defendants.

                           MEMORANDUM OPINION AND ORDER

         Plaintiff Lisa Piazza (“Piazza”) brings a putative collective action against three

corporate affiliates, New Albertsons, LP (“New Albertsons”),1 Jewel Food Stores, Inc.

(“Jewel Food Stores”), and American Drug Stores, LLC d/b/a Jewel-Osco (“Jewel-

Osco,” together “Defendants”) for allegedly violating the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201, et seq. and the Illinois Minimum Wage Law 820 ILCS

105/1, et seq. (“IMWL”). Before the Court are New Albertsons’s Motion to Dismiss for

Failure to State a Claim pursuant to Rule 12(b)(6) and Lack of Subject Matter

Jurisdiction pursuant to Rule 12(b)(1) (Dkt. 29), and Piazza’s Motion for Conditional




1Defendant asserts that Piazza incorrectly named New Albertsons, Inc. instead of New Albertsons,
LP. (Dkt. 30 at p. 5). “Albertsons Companies, Inc. is the parent company of Jewel-Osco and New
Albertsons.” Id. Because Plaintiff intends to name two separate subsidiaries of Albertsons Companies,
Inc., (Dkt. 1 at ¶ 21), as opposed to the parent company and the Jewel-Osco subsidiary, the Court
assumes Defendant is correct that Plaintiff meant to name New Albertsons, LP.

                                                 1
    Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 2 of 22 PageID #:869




Certification and Court-Authorized Notice. (Dkt. 38). For the reasons set forth below,

New Albertsons’s motion is denied, and Piazza’s motion is granted in part.

                                        BACKGROUND

       Piazza seeks to conditionally certify, pursuant to 29 U.S.C. 216(b), a collective

action made up of all similarly situated current and former Assistant Store Directors

(“ASDs”) as well as comparable salaried employees with different titles, who are or

were employed by the Defendants at Jewel-Osco grocery stores. She asserts that

ASDs are denied appropriate compensation when they work more than 40 hours per

week, because the Defendants incorrectly classify them as exempt from the overtime

requirements of the FLSA and the IMWL.2

       Piazza has been an ASD since February of 2019. The Complaint describes how,

despite being classified as managers, ASDs spend most of their time performing the

same duties as non-exempt employees including helping customers, working the cash

register, moving products, stocking shelves, setting and resetting displays, counting

inventory, and cleaning the store. ASDs are not responsible for hiring, firing, making

employment-related recommendations, scheduling, or disciplining employees.

According to Piazza they do not exercise meaningful independent judgment or

discretion. Piazza herself is regularly required to work 50 or 60 hours a week while

performing these tasks, and does not receive time-and-a-half pay when she does so.




2All facts referenced in this Memorandum Opinion & Order come from the Complaint unless otherwise
specified. Other pleadings and briefs will be referred to by their docket number, followed by the page
or paragraph number.

                                                  2
    Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 3 of 22 PageID #:870




       Piazza has worked at four different Jewel-Osco stores. Based on this

experience, she asserts that all ASDs perform the same non-managerial duties. She

also asserts that all ASDs are “subject to the same corporate-derived policies and

procedures; are uniformly classified as exempt from overtime; and are uniformly

denied overtime compensation for hours worked in excess of forty (40) in a workweek.”

(Dkt. 1, ¶ 60). Finally, she asserts that all ASDs “consistently worked more than forty

(40) hours per week.” (Dkt. 1, ¶ 61).

                                 MOTION TO DISMISS

       A. Legal Standards

       New Albertsons argues that Piazza has failed to allege facts demonstrating it

is her employer. According to New Albertsons this justifies dismissal for two reasons:

(1) Piazza has failed to state a claim pursuant to Fed. R. Civ. Pro. 12(b)(6); and (2)

Piazza has no standing to sue New Albertson, meaning the court lacks subject matter

jurisdiction. Fed. R. Civ. Pro. 12(b)(1).

       To overcome a Rule 12(b)(6) motion, “a complaint must ‘state a claim to relief

that is plausible on its face.’” Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th

Cir. 2014) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.”

W. Bend Mut. Ins. Co. v. Schumacher, 844 F.3d 670, 675 (7th Cir. 2016) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). This Court “must accept as true all factual

allegations in the [. . .] complaint and draw all permissible inferences” in Piazza’s



                                            3
    Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 4 of 22 PageID #:871




favor. Id. (quoting Bible v. United Student Aid Funds, Inc., 799 F.3d 633, 639 (7th Cir.

2015) (internal quotation marks omitted)). However, “[w]hile a plaintiff need not plead

‘detailed factual allegations’ to survive a motion to dismiss, she still must provide more

than mere ‘labels and conclusions or a formulaic recitation of the elements of a cause

of action’ for her complaint to be considered adequate under [Rule] 8.” Bell v. City of

Chicago, 835 F.3d 736, 738 (7th Cir. 2016) (quoting Iqbal, 556 U.S. at 678).

       To survive New Albertsons’ standing challenge, Piazza must show:

      (1) [that she] has suffered an ‘injury in fact’ that is (a) concrete and
      particularized and (b) actual or imminent, not conjectural or hypothetical; (2)
      [that] the injury is fairly traceable to the challenged action of the defendant;
      and (3) [that] it is likely, as opposed to merely speculative, that the injury will
      be redressed by a favorable decision.

Berger v. Nat’l Collegiate Athletic Ass’n, 843 F.3d 285, 289 (7th Cir. 2016) (citations

omitted).

      When considering a facial challenge to subject matter jurisdiction, the Rule

12(b)(1) analysis is the same analysis used to determine whether a complaint

adequately states a claim in accordance with Rule 12(b)(6). See Silha v. ACT, Inc., 807

F.3d 169, 174 (7th Cir. 2015) (“when evaluating a facial challenge to subject matter

jurisdiction under Rule 12(b)(1), a court should use Twombly–Iqbal’s ‘plausibility’

requirement, which is the same standard used to evaluate facial challenges to claims

under Rule 12(b)(6)”). The party asserting federal jurisdiction has the burden of proof.

See Farnik v. F.D.I.C., 707 F.3d 717, 721 (7th Cir. 2013).




                                            4
    Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 5 of 22 PageID #:872




       B. Legal Analysis

      Both challenges, failure to state and claim and lack of standing, turn on

whether Piazza has adequately alleged that New Albertsons was her employer under

the FLSA. The FLSA defines an “employee” as “any individual employed by an

employer.” 29 U.S.C. § 203(e). To “employ” means to “suffer or permit to work.” Id.

§ 203(g). An “employer” includes “any person acting directly or indirectly in the

interest of an employer in relation to an employee.” In the absence of a meaningful

statutory definition, and consistent with Supreme Court guidance to construe the

terms “employer” and “employee” broadly, the Seventh Circuit has concluded that

courts must examine the “economic reality” of the working relationship to assess

whether an entity is an employer. Hollins v. Regency Corp., 867 F.3d 830, 835 (7th

Cir. 2017).

      In considering the “economic realities” of working relationships, courts consider

“the totality of the circumstances” instead of applying “formalistic labels or common

law concepts of agency.” Villareal v. El Chile, Inc., 776 F.Supp.2d 778, 785 (N.D. Ill.

2011) (denying summary judgment on whether the two individual owners had

sufficient control over Plaintiff’s work environment to qualify as employers after

applying the “economic realities” test) (citations omitted). Courts examine whether the

defendant (1) had the power to hire and fire the employee, (2) supervised and

controlled the employee’s work schedule or conditions of employment, (3) determined

the rate and method of payment, and (4) maintained employment records. See, e.g.,

Zampos v. W & E Commc'ns, Inc., 970 F.Supp.2d 794, 802 (N.D. Ill. 2013) (granting



                                           5
    Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 6 of 22 PageID #:873




summary judgment to Comcast in joint employer context where court found secondary

employer, Comcast, did not exercise sufficient control over employees of the primary

employer, the installer). It is undisputed that an employee may have more than one

employer. Indeed, federal regulations contemplate that entities that share common

control over an employee may be deemed “joint employers” under the FLSA. 29 C.F.R.

§ 791.2(a).3 Courts apply the same economic reality test “to determine whether more

than one employer may be held liable under the FLSA.” Babych v. Psychiatric

Solutions, Inc., No. 09 C 8000, 2011 WL 5507374, at *7 (N.D. Ill. Nov. 9, 2011) (citing

Reyes v. Remington Hybrid Seed Co., Inc., 495 F.3d 403, 406–08 (7th Cir. 2007)). And

while the joint employer analysis turns on the specific facts of each case, the Seventh

Circuit has emphasized that “for a joint-employer relationship to exist, each alleged

employer must exercise control over the working conditions of the employee.”

Moldenhauer v. Tazewell-Pekin Consol. Commc’ns, Ctr., 536 F.3d 640, 644 (7th Cir.

2008) (applying FLSA standard for joint-employer to claim under the Family and

Medical Leave Act). See Babych, 2011 WL 5507374, at *7–8 (during conditional

certification process, court rejects argument that “corporate office” which maintained

employee records and benefits information was not a “joint employer” with the

hospital); Nehmelman v. Penn Nat. Gaming, Inc., 790 F. Supp. 2d 787, 796–98 (N.D.

Ill. 2011) (denying dismissal and finding a gaming company and its wholly owned

subsidiary both employers for purposes of standing and Rule 12(b)(6)).


3In determining whether a party is a joint employer, the C.F.R. advises the Court to consider whether
the person or entity: (i) hires or fires the employee; (ii) supervises and controls the employee’s work
schedule or work conditions; (iii) sets the employee’s rate and method of payment; and (iv) maintains
the employee’s employment records. 29 C.F.R. § 791.2(a)(1) (2020).

                                                  6
    Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 7 of 22 PageID #:874




        The parties agree about the applicable law. New Albertsons asserts that Piazza

has not alleged sufficient facts that it (as opposed to the co-defendants) exercised

control over her working conditions. According to New Albertsons “Plaintiff worked

exclusively in Illinois at a Jewel/Osco grocery store. She has never worked for New

Albertsons.” (Dkt. 30 at 2). Piazza argues and alleges that New Albertsons LP qualifies

as a joint employer because it shared control over her work environment. More

specifically, the complaint alleges that New Albertsons was her employer as “defined

by the FLSA 29 U.S.C. § 203(d)”; and “Defendants jointly and collectively maintained

control, oversight, and direction over Plaintiff and other similarly situated ASDs,

including with respect to the timekeeping, payroll, and other employment practices

that applied to them.” (Dkt. 1, ¶31). As it must, the Court accepts these allegations as

true.

        New Albertsons argues the allegations are conclusory and relies on the

Supreme Court’s caution that “threadbare recitals of the elements of a cause of

action” and other “conclusory statements” are not entitled to the same presumption

of truth as factual allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); (Dkt. 30 at

7). Defendant relies on Ivery v. RMH Franchise Corp., 280 F. Supp. 3d 1121, 1129

(N.D. Ill. 2017), an FLSA case in which two subsidiaries (and the parent company)

that owned Applebee’s franchises were named as defendants. Ivery found that the

complaint, containing boilerplate allegations similar to the ones here, lacked specific

allegations about “who hired [the plaintiff], paid her, or directly supervised her work.”

Id. So although the plaintiff alleged a close relationship between the three corporate



                                           7
    Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 8 of 22 PageID #:875




entities, she had failed to properly allege that one of the subsidiaries exercised control

over her employment. Id. In dismissing one of the defendant franchisees without

prejudice, the Ivery court noted that plaintiff did not “suggest that this sort of basic

information (e.g., who hired fired and controlled her work) is beyond her ken.” Id.

       To the contrary, Piazza asserts that “given the information that is publicly

available” it is not possible for “Plaintiff to allege exactly which Defendant owns

which stores that Plaintiff worked in.” (Dkt. 35, 9).4 Reminding the Court that she

has not had the benefit of discovery, Piazza argues that the determination of whether

entities are joint employers should be left to summary judgment. See Watson v.

Jimmy John’s, LLC, No. 15 C 6010, 2015 WL 8521293, at *3 (N.D. Ill. Nov. 30, 2015)

(in a case involving restaurant franchisees and its corporate franchisor “whether an

entity is liable under the FLSA as a joint employer is a merits issue.”); Nicks v. Koch

Meat Co., 265 F. Supp. 3d 841, 855 (N.D. Ill. 2017) (“[g]iven the factual issues

involved, [. . .] the joint employer question is typically addressed at the decertification

or summary judgment stage.”); Lamarr v. Illinois Bell Tel. Co., No. 15 C 8660, 2017

WL 2264348, at *2 (N.D. Ill. May 24, 2017) (“[t]he joint employer determination is a

determination that involves a consideration of matters outside the pleadings and is

premature at this juncture.”). The Court agrees that in this case it would be

premature to dismiss New Albertsons before discovery.



4The Complaint refers to a website to assert that Defendants together “own and operate approximately
188 “Jewel-Osco” stores located in Illinois, Iowa, and Indiana.” (Dkt. 1, ¶ 24). The website explains
that “Jewel-Osco is a vital part of Albertsons Inc., a privately held grocery company” and that at
present, “Jewel-Osco operates 188 stores throughout the Chicagoland area, Indiana and Iowa”.
https://www.jewelosco.com/about-us.html (last accessed January 27, 2021). It does not indicate which
subsidiary owns each location.

                                                 8
    Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 9 of 22 PageID #:876




      Moreover, in support of her motion for conditional certification, Piazza has

submitted Jewel-Osco’s letter offering her employment. The letter indicates that she

may be eligible for a 401(k) Plan run by “New Albertsons Inc. (NAI)”. (Dkt. 39, Ex. 2

at 8) (emphasis added).5 This establishes at least that an entity called New Albertsons

Inc. (which is seemingly distinct from the parent company, Albertsons Inc.)

maintained business records and a benefit program for Jewel-Osco employees. See

Babych, 2011 WL 5507374, at *7–8 (during conditional certification process, court

rejects argument that “corporate office” which maintained employee records and

benefits information was not a “joint employer” with the hospital). While it by no

means establishes liability on the part of New Albertsons LP, this documentation

supports Piazza’s naming New Albertsons as a Defendant.

      Cases cited by New Albertsons finding dismissal appropriate because plaintiffs

failed to properly allege that a Defendant had exercised control sufficient to be

considered a joint employer are easily distinguishable. In Berger v. Nat’l Collegiate

Athletic Ass’n, 843 F.3d 285, 289 (7th Cir. 2016), the court affirmed the dismissal of

the case on Rule 12(b)(6) grounds and rejected plaintiff’s argument that “employment

status is an inherently fact intensive inquiry and thus should not be decided at the

motion-to-dismiss stage.” In Berger the court determined that “as a matter of law, that

student athletes are not employees under the FLSA, [therefore] no discovery or further

development of the record could help [Plaintiffs].” Id, relying on Vanskike v. Peters,



5Opt-in Brenda Lorenzana also provides a “2019 Salary Review Statement” that references
Albertsons Companies. (Dkt. 39, Ex. 2 at 9).


                                               9
   Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 10 of 22 PageID #:877




974 F.2d 806, 812 (7th Cir. 1992) (affirming dismissal of inmate’s case who worked as

a janitor, kitchen worker and gallery worker while incarcerated, because Department

of Corrections not an employer under the FLSA). In the present case, Piazza has

alleged that New Albertsons controlled aspects of her work. If she is unable to

establish that following discovery, New Albertsons will have its remedy. But there is

no basis to find “as a matter of law” that Piazza is not an employee, after all a store

employee is a far cry from a student athlete. See Shah v. Littelfuse Inc., 2013 WL

1828926, at *3 (N.D. Ill. Apr. 29, 2013) (dismissing a temporary employment agency

because “[n]early every factual allegation in Shah’s Complaint pertains to [the client

not the temporary agency]” and the temporary agency and their client were two

unrelated corporate entities.); Richardson v. Help at Home, LLC, No. 17 CV 00060,

2017 WL 2080448, at *3 (N.D. Ill. May 15, 2017) (where plaintiff named parent

company, Help at Home, and direct employer, Oxford Healthcare, court dismissed

Help at Home because Plaintiff (1) made “only the bare allegation” that she was an

employee and (2) failed to respond to Help at Home’s argument that it did not qualify

as a joint employer); Gunty v. Exelon Corp., 2014 U.S. Dist. LEXIS 155667, at *2 (N.D.

Ill. Nov. 4, 2014) (dismissing Exelon Nuclear from ADA case because it “is merely a

division of Exelon Generation. An entity with no independent legal or corporate

identity cannot be considered a legal person, and therefore cannot be sued.”); Marijan

v. Univ. of Chicago, No. 17-CV-9361, 2018 WL 3463272, at *6 (N.D. Ill. July 18, 2018)

(in a Title VII case, finding plaintiff waived arguments about a purported joint




                                          10
   Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 11 of 22 PageID #:878




employer by failing to name them in her EEOC complaint and failing to “allege that

[they] had control over her employment.”).

      Piazza has alleged that New Albertsons owned the stores where Piazza worked

together with the other defendants and “maintained control, oversight, and direction

over Plaintiff [. . .] including with respect to the timekeeping, payroll, and other

employment practices.” (Dkt. 1, ¶ 31). That is enough to allege the New Albertsons is

an employer for purposes of the FLSA. Defendant’s motion to dismiss is denied

without prejudice.

                        CONDITIONAL CERTIFICATION

       The Court now turns to Piazza’s motion for conditional certification of the

collective action. Defendants do not dispute that Piazza performed the tasks she

claims to have performed, that she was classified as exempt from the overtime

requirements of the FLSA, that she worked more than 40 hours per week, or that she

was not paid overtime. (Dkt. 28, 2–3, 13). Instead, Defendants assert that Piazza has

failed to make the “modest factual showing” that there was a common policy or plan

at work that violated the law. (Dkt. 49, 15). Next Defendants argue that Piazza has

failed to show that similarly situated employees exists. (Dkt. 49, 16). Finally,

Defendants believe the proposed notice should be altered.

       A. Legal Standard for Conditional Certification

       Section 216(b) of the FLSA “gives employees the right to bring their FLSA

claims through a collective action on behalf of themselves and other ‘similarly

situated’ employees.” Alvarez v. City of Chi., 605 F.3d 445, 448 (7th Cir. 2010) (citing



                                          11
    Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 12 of 22 PageID #:879




29 U.S.C. § 216(b)). The FLSA does not specify how courts should handle collective

actions, so they have “wide discretion” to determine how these suits should proceed.

Weil v. Metal Technologies, Inc., 925 F.3d 352, 357 (7th Cir. 2019) (citing Alvarez, 605

F.3d at 449). Courts in the Northern District of Illinois employ a two-step process.

Step one is the conditional certification stage, and a plaintiff need only make a

“modest factual showing sufficient to demonstrate that they and potential plaintiffs

together were victims of a common policy or plan that violated the law.”6 Russell v.

Ill. Bell. Tel. Co., 575 F. Supp. 2d. 930, 933 (N.D. Ill. 2008). Courts employ a “lenient

interpretation” of the term “similarly situated” at this stage. Ivery, 280 F. Supp. 3d

at 1133. Plaintiffs must provide “some evidence in the form of affidavits, declarations,

deposition testimony, or other documents to support the allegations that other




6 The Court declines New Albertsons’ invitation to deviate from the well-established process or
standard to allow the parties to engage in extensive discovery based on Swales v. KLLM Transport
Services, LLC, __ F.3d __, No. 19-60847, 2021 WL 98229 *4–7 (5th Cir. Jan. 12, 2021). (Dkt. 53). The
Swales plaintiffs brought an FLSA challenge on behalf of truck drivers subject to independent
contractor agreements. Id. at 4. Unlike here the “parties had engaged in substantial [. . .] discovery on
whether Plaintiffs and potential opt-ins were similarly situated” (including 11 depositions and 19,000
documents exchanged). The Swales court decided that because a threshold merits question (did “a
valid independent-contractor classification [bar] application of the FLSA”) was intertwined with the
question whether the collection action members were similarly situated, it would not defer the merits
question until after notice was served. Id. at 7. Acknowledging the district court’s “broad, litigation
management discretion”, the court remanded the “conditional certification” question. Id. at *9. Aside
from the fact that Swales disregards well-established precedent in this district and its sister circuits,
its concern about a threshold issue (independent contractor agreements) is not a factor here (a case
focused on whether employees should be classified exempt). See Babych, 2011 WL 5507374, at *3
(rejecting intermediate standard because “inquiry at the conditional certification stage is necessarily
limited by the lack of detailed information about the other opt-in plaintiffs, and application of the
stringent standard might prevent some plaintiffs from pursuing their claims.”); Sylvester v. Wintrust
Fin. Corp., No. 12 C 01899, 2013 WL 5433593, at *3 (N.D. Ill. Sept. 30, 2013) (declining to use
intermediate standard “given the conditional nature of this motion and the fact that the parties have
not completed discovery”); Betancourt v. Maxim Healthcare Servs., Inc., No. 10 C 4763, 2011 WL
1548964, at *13 (N.D. Ill. Apr. 21, 2011) (declining to apply intermediate standard because the “extent
of discovery in this case is insufficient”); Molina v. First Line Solutions LLC, 566 F.Supp.2d 770, 786
(N.D. Ill. 2007) (declining to skip first step where parties did not yet have all the information that
would be available to them once they knew who would opt in to the case).

                                                   12
  Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 13 of 22 PageID #:880




similarly situated employees were subjected to a common policy that violated the

law.” Pieksma v. Bridgeview Bank Mortg. Co., LLC, No. 15 CV 7312, 2016 WL

7409909, at *1 (N.D. Ill. Dec. 22, 2016) (internal quotations omitted). Conditional

certification is not automatic and to proceed as a collective action, plaintiffs must

“demonstrate similarity among the situations of each plaintiff beyond simply

claiming that the FLSA has been violated; an identifiable factual nexus that binds

the plaintiffs together as victims of a particular violation of the overtime laws

generally must be present.” Briggs v. PNC Fin. Servs. Grp., Inc., No. 15 CV 10447,

2016 WL 1043429, at *2 (N.D. Ill. Mar. 16, 2016) (citations omitted). If a plaintiff can

show that others are similarly situated, the Court may “conditionally certify the case

as a collective action and allow notice of the case to be sent to similarly situated

employees who may then opt in.” Grosscup v. KPW Mgmt., Inc., 261 F. Supp. 3d 867,

870 (N.D. Ill. 2017). The merits of a case are not decided at this stage and the Court

does not “weigh evidence, determine credibility, or specifically consider opposing

evidence presented by a Defendant.” Bergman v. Kindred Healthcare, Inc., 949 F.

Supp. 2d 852, 855–56 (N.D. Ill. 2013) (citation omitted). That analysis takes place

during step two, “following the completion of the opt-in process and further

discovery.” Russell, 575 F. Supp. 2d at 933.

      B. Common Policy or Plan

      Defendants argue that because “classifying employees as exempt is not

unlawful in and of itself” and “the legality of classifying employees as exempt can

only be determined by reviewing the job duties actually performed by the exempt



                                          13
   Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 14 of 22 PageID #:881




employees” Piazza must “show that she and the ASDs she seeks to represent are

similarly situated with respect to their job duties.” Piazza has provided four affidavits

signed by other ASDs, each of which demonstrates a likely case of misclassification.

These affidavits describe conversations between the affiant and still other ASDs who

performed similar duties. (Dkt. 39, Ex. 2, ¶ 13; Ex. 3, ¶ 16; Ex. 4, ¶ 17). Each affiant

described the ASD duties he or she performed, between 80% and 90 % of the time as

being the same duties as those performed by hourly workers (including cleaning the

store, moving product, working cash register, stocking shelves, and setting displays).

Id. This is precisely the “modest factual showing sufficient to demonstrate that

[Piazza] and potential plaintiffs together were victims of a common policy or plan that

violated the law.” Russell v. Ill. Bell. Tel. Co., 575 F. Supp. 2d. 930, 933 (N.D. Ill.

2008). Piazza alleges a common policy or plan by Defendants to classify all ASDs as

exempt from the overtime requirements of the FLSA even though ASDs were

ineligible for that classification based on the duties they performed. That is sufficient.

See Kujat v. Roundy’s Supermarkets Inc., No. 18 CV 5326, 2019 WL 1953107, at *3

(N.D. Ill. May 2, 2019)

      C. Similarly Situated Plaintiffs

      Defendants next argue that the ASDs Piazza seeks to represent are not in fact

“similarly situated.” (Dkt. 49, 16–19). Along with her own declaration, (Dkt. 39, Ex.

1); Piazza submits the declaration of Brenda Lorenzana, (Dkt. 39, Ex. 2); Lauren

Stonesifer, (Dkt. 39, Ex. 3); and, Jeffrey Vail, (Dkt. 39, Ex. 4). Each affiant worked as

an ASD at one or more stores operated by the Defendants. (Dkt. 39, 3). Each describes



                                           14
   Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 15 of 22 PageID #:882




conditions of his or her employment that are strikingly similar to those described by

Piazza. They all report that the role of an ASD did not vary significantly from one

store to another, and that all stores operated using a common handbook of

procedures. (Dkt. 39, Ex. 1, ¶ 3; Ex. 2, ¶ 9; Ex. 3, ¶ 3, 12–13; Ex. 4, ¶ 2, 10–11, 14–

17). ASDs were all salaried workers eligible for the same bonuses, (Dkt. 39, Ex. 1, ¶

7; Ex. 3, ¶ 6, 9; Ex. 4, ¶ 6, 7), each was scheduled to work 45 hours per week but

required to work much more, (Dkt. 39, Ex. 1, ¶ 4–5; Ex. 2, ¶ 5, 7; Ex. 3, ¶ 5, 7; Ex. 4,

¶ 3–4), and none were required to report the actual number of hours they worked in

any given week, (Dkt. 39, Ex. 1, ¶ 6; Ex. 2, ¶ 4; Ex. 4, ¶ 5). They report that they

performed the same duties, by and large, which included stocking shelves, building

displays, cleaning the premises, counting inventory, and helping customers. (Dkt. 39,

Ex. 1, ¶ 9–14; Ex. 2, ¶ 2, 8; Ex. 3, ¶ 4; Ex. 4, ¶ 8–9). All of these opt-in plaintiffs were

classified as exempt from the overtime provisions of the FLSA, (Dkt. 39, Ex. 1, ¶ 7–

8; Ex. 2, ¶ 4, 13; Ex. 3, ¶ 5; Ex. 4, ¶ 6), and none received overtime pay. (Dkt. 39, Ex.

1, ¶ 7; Ex. 2, ¶ 4; Ex. 3, ¶ 5; Ex. 4, ¶ 6).

       The Defendants provide eleven affidavits, signed by different ASDs, which

purport to show that the experiences of these four ASDs were atypical. (Dkt. 49, Exs.

1–11). Based on the information contained in these affidavits, Defendants argue that

in fact most ASDs do perform managerial duties such as hiring, training, and

disciplining subordinates, handling customer complaints, and communicating with

vendors. (Dkt. 49, 6–14). They attribute the atypical experiences of Piazza,

Lorenzana, Stonesifer, and Vail to the fact that the role of an ASD varies based on



                                               15
  Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 16 of 22 PageID #:883




the size and location of the grocery store, and the fact that even within one grocery

store two ASDs (such as those employed by the two divisions, Jewel and Osco) often

have different duties. (Dkt. 49, 2–3). They also claim that Piazza and the opt-in

plaintiffs were atypical because they either moved from store to store frequently, or

did not hold their jobs long enough to take on the managerial duties of an ordinary

ASD. (Dkt. 49, 6–14).

      These are quintessential examples of “happy camper” declarations, and the

Court need not consider them at this stage in the litigation. See Barrett v. NorthShore

Univ. Healthsystem, No. 17 CV 09088, 2019 WL 4412726, at *4 (N.D. Ill. Sept. 16,

2019). Conditional certification is not the time to “weigh evidence, determine

credibility, or specifically consider opposing evidence presented by a Defendant” so

the Court will not attempt to determine whether the experiences of the eleven ASDs

assembled by the Defendants are more or less typical than the experiences of the opt-

in plaintiffs and Piazza. Bergman v. Kindred Healthcare, Inc., 949 F. Supp. 2d 852,

855–56 (N.D. Ill. 2013) (citation omitted). After discovery the Defendants will have

the opportunity to show that ASDs who opt in are not in fact similarly situated, and

therefore cannot be represented by Piazza in this collective action.

      Plaintiffs need only provide “some evidence in the form of affidavits,

declarations, deposition testimony, or other documents to support the allegations that

other similarly situated employees were subjected to a common policy that violated

the law.” Pieksma v. Bridgeview Bank Mortg. Co., LLC, No. 15 CV 7312, 2016 WL

7409909, at *1 (N.D. Ill. Dec. 22, 2016) (internal quotations omitted). She has done



                                          16
    Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 17 of 22 PageID #:884




so. Therefore, the Court grants Piazza’s motion in part, and conditionally certifies

this collective action.

        D. Proposed Notice

        Piazza has furnished the Court with both a proposed notice and a proposal for

the distribution of that notice. (Dkt. 39, Ex. 10; Dkt. 38, Ex. 1). She first requests that

the Defendants be ordered to produce the “names, addresses, telephone numbers

(including cell phone numbers), dates of employment, locations of employment, and

work and personal e-mail addresses” of “all persons employed by Defendant as

Assistant Store Managers in the United States at any time on or after August 26,

2017 to the present” within seven days. (Dkt. 38, Ex. 1 at 1–2). Within 21 days of

receiving that information, Piazza’s counsel would like to distribute notices “via U.S.

Mail, e-mail, and text (if available)” and save the notice “in electronic format on a

case specific website created by Plaintiff.” Piazza also requests that the Defendants

be required to post the notice “in a conspicuous location in the back room/office in

each of Defendants’ retail stores throughout the United States.” Id. at 2. The entire

proposed opt-in period would be sixty days long, and Piazza would like to re-send the

notice, once again via mail, email, and text, after 30 days to all ASDs who have not

responded by that time.

        The Defendants object to four aspects of this notice procedure.7 First, they

object to the form and content of the notice, and ask to be allowed to meet and confer


7 Defendants do not object to the class of recipients (ASDs employed from August 26, 2017 onwards),
the 60-day opt-in period, the requirement that they post the notice in stores, the creation of a website
for posting the notice and collecting responses, or the production of names and addresses within seven
days of the issuance of an order by the Court. However, because the Court will be requiring more

                                                  17
   Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 18 of 22 PageID #:885




with Piazza’s counsel about revisions. Second, they argue that notice should only be

provided by mail. Third, they argue that a reminder notice should not be provided.

And fourth, they argue that in order to protect the privacy of Jewel-Osco’s employees,

only a third-party administrator (not Piazza’s attorneys) should receive contact

information and consent forms. (Dkt. 49, 20–23).

       1. Form and Content of the Notice

       Defendants first object to the heading of the proposed notice, which reads “IN

THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT

OF ILLINOIS.” (Dkt. 39, Ex. 10). The Court agrees that this heading is not

sufficiently neutral and is suggestive of “judicial endorsement of the merits of the

action.” Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 174, (1989). While it is

true that “[a]bsent reasonable objections by either the defendant or the Court,

plaintiffs should be allowed to use the language of their choice in drafting the notice”

the Defendants’ objections to this heading are reasonable. Ivery, 280 F. Supp. 3d at

1139 (citation omitted). This Court has approved notices that identified the Court in

the heading, but only that heading also included the name of the case. See, Jirak v.

Abbott Labs., Inc., 566 F. Supp. 2d 845, 851 (N.D. Ill. 2008) (“Plaintiff must remove

this heading [containing the Court’s name] from the notice or, alternatively, include

the entire caption of the case so that it is clear the notice is a court document and not

some type of letter from the Court.”). Therefore, the notice heading must include the

case caption.


information than the Defendants initially contemplated providing, they will have 30 days to produce
the information described below.

                                                18
   Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 19 of 22 PageID #:886




       Defendants next ask that the notice include language informing “opt-ins that

they may have to pay for Defendants’ fees and costs in the event their claims are

unsuccessful.” Although the Defendants cite one instance in which such language was

approved, district courts in this circuit do not generally require that language.

Compare Garcia v. Elite Labor Serv., Ltd., No. 95 C 2341, 1996 WL 33500122 (N.D.

Ill. July 11, 1996) (including possibility of opt-in plaintiffs being responsible for

attorneys’ fees in a notice) with Boltinghouse v. Abbott Labs., Inc., 196 F. Supp. 3d

838, 843 (N.D. Ill. 2016) (noting the dangers of chilling participation and not

requiring this language because “Defendant is a large corporation with tens of

thousands of employees, and the odds of a fee award to prevailing defendants under

216(b) are long”) and Slaughter v. Caidan Mgmt. Co., LLC, 317 F. Supp. 3d 981, 993

(N.D. Ill. 2018) (noting this split and collecting cases).

       Because this language would have an undeniable chilling effect on opt-ins and

Piazza’s counsel have stipulated that they will bear the costs if they do not prevail,

(Dkt. 51, fn. 11), the Court will not require this language to be added to the notice.

       2. Delivery of the Notice

       Defendants argue that Piazza should not be permitted to give notice by email

(personal or business) or text message. Email notice has become ubiquitous and the

Court will allow it. See, for example, Kujat v. Roundy’s Supermarkets, Inc., et al., No.

18 CV 5326, 2019 WL 1953107 (N.D. Ill. May 2, 2019) (providing plaintiffs with

telephone numbers and email addresses); Bigger v. Facebook, 375 F. Supp. 3d 1007,

1025 (ordering the production of email address, telephone number, and other



                                            19
   Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 20 of 22 PageID #:887




information) (partially reversed and remanded on other grounds); Ruffolo v. LaSalle

Grp., Inc., No. 18 CV 3305, 2019 WL 978659 (N.D. Ill. Feb. 28, 2019) (ordering the

production of both email address and telephone numbers). Defendants are ordered to

produce both the business and personal email addresses of the ASDs included in this

collective action.

       Notification via text message, however, is not approved. Piazza provides no

examples of cases from the Seventh Circuit in which text messages were sent as a

primary means of giving notice. See Slaughter v. Caidan Mgmt. Co., LLC, 317 F.

Supp. 3d 981, 994 (N.D. Ill. 2018) (“In the Court's view, most people do not expect to

receive unsolicited business communications via text message.”); Muir v. Guardian

Heating & Cooling Servs., No. 16 CV 9765, WL 959028 (N.D. Ill. Mar. 13, 2017)

(Denying the use of text messages to contact every possible collective action member);

Haugen v. Roundy’s Illinois, LLC d/b/a Mariano’s, No. 18 CV 7297 (N.D. Ill.)

(citation not yet available, order at Dkt. 54) (allowing notice via text message only

when emails and first-class mailings are undeliverable); DePyper v. Roundy’s

Supermarkets, Inc. et al, No. 20 CV 02317 (N.D. Ill.) (citation not yet available, order

at Dkt. 37) (same).

       3. Reminder Notices

       Likewise, Piazza’s request for permission to send reminder notices is denied.

See Hudgins v. Total Quality Logistics, LLC, No. 16 CV 7331, 2016 WL 7426135, at

*18 (N.D. Ill. 2016) (absent evidence that email and first class mail are ineffective,

reminders would be “unnecessary and overly intrusive” and “could be interpreted as



                                          20
    Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 21 of 22 PageID #:888




encouragement by the Court to join the lawsuit”); Slaughter v. Caidan Mgmt. Co.,

LLC, 317 F. Supp. 3d 981, 992 (N.D. Ill. 2018) (same).8 The Court is sensitive to

Piazza’s concerns about the global pandemic and the U.S. Postal Service’s budgetary

challenges, but by approving the use of both personal and business email addresses,

the Court intends to alleviate those concerns without the need for reminder notices.

         4. Confidentiality of Contact Information

         Finally, Defendants request that all contact information and consent forms be

kept from Piazza’s attorneys, and that access be granted only to their third-party

administrators. Defendants argue that this is necessary to keep Piazza’s attorneys

from engaging in additional “contact or solicitation.” (Dkt. 49, 23). This request is

denied. The personal information provided will be subject to a protective order.

Counsel are to confer and submit an agreed protective order within 10 days of this

order.

                                         CONCLUSION

         For the reasons stated above, Plaintiffs’ motion for step-one notice of their

FLSA collective action is granted as follows:

      (1)    Defendants shall produce the names, dates of employment, locations of
employment, last known addresses, personal email addresses, and corporate email
addresses of the following “Collective Members”: Defendants’ current and former
ASDs who were employed during any week from August 26, 2017 through the present
at any of Defendants’ locations. (“Employee Information”).




8Piazza cites two cases in which the Court reached the opposite conclusion: Kujat v. Roundy’s
Supermarkets, Inc., et al., No. 18 CV 5326, 2019 WL 1953107 (N.D. Ill. May 2, 2019); Haugen v.
Roundy's Illinois, LLC d/b/a Mariano’s, No. 18 CV 7297 (citation not yet available, order at Dkt. 51).
These requests were all unopposed and are therefore unpersuasive.


                                                 21
  Case: 1:20-cv-03187 Document #: 57 Filed: 02/03/21 Page 22 of 22 PageID #:889




      (2)    Defendants shall provide the Employee Information in an electronic
form that can be used by the Plaintiffs in delivering the Court-approved Notice. If the
information is not stored electronically, Defendants shall provide it in written form.
This information must be produced to Plaintiffs within 30 days of the entry of this
Order.

       (3)   The Court authorizes that the Notice and Consent Form submitted as
Exhibit 10 to Plaintiffs’ motion (Dkt. 39), may be sent to those individuals whose
names are being provided as required by this Order along with a self-addressed,
postage paid return envelope for U.S. Postal Mailing. The Notice must be modified
consistent with this Order. The Notice and Consent forms shall be mailed by first
class mail and may also be sent electronically in the manner described above.

       (4)   Notice may be posted on a website maintained by Plaintiff’s counsel or
the third-party administrator. Notice must be posted in a conspicuous location in the
back room, office, or similar employee-accessible common area of each of the
Defendants’ grocery stores.

      (5)   Opt-in collective members are given 60 days after the date the Notice
and Consent forms are mailed to file a Consent to Join form opting-in to this litigation

       (6)   A Consent to Join that is postmarked on the deadline is considered
timely. Consents received by mail without postmarks are considered timely if
received within five business days of the deadline. Plaintiffs shall provide the Court
with a notice indicating the date on which the Notice forms were initially mailed.

        (7)    Within 10 days after the close of the Opt-In Period, Plaintiffs’ counsel
will file the consent forms for the Opt-In Plaintiffs.

       (8)   Within 21 days after the close of the opt-in period, the Parties shall
confer pursuant to Rule 16(b) and prepare an Initial Status Report as provided for on
the Court’s website.



                                               E N T E R:


 Dated: February 3, 2021

                                               MARY M. ROWLAND
                                               United States District Judge




                                          22
